COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 SHELBY DISTRIBUTIONS, INC. D/B/A
 EXPRESS OFFICE PRODUCTS,                        §               No. 08-13-00193-CV
                   Appellant,                    §                  Appeal from the
 v.                                              §            41st Judicial District Court
 ALEJANDRO RETA,                                 §             of El Paso County, Texas
                   Appellee.                     §                 (TC# 2010-2017)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF JULY, 2014.

                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Barajas, S.J., and Chew, S.J.
Barajas, Senior Judge (Sitting by Assignment)
Chew, Senior Judge (Sitting by Assignment)